EXHIBIT 10.2

 

[AMSOUTH LETTERHEAD]

 

April 23, 2004

 

 

Mr. C. Dowd Ritter

Chairman, President & Chief

Executive Officer

AmSouth Bancorporation

AmSouth Center

1900 5th Avenue North

Birmingham, AL 35203

 

Dear Dowd:

 

This will clarify and amend (to the extent necessary to conform to the items
herein) your Employment Agreement dated as of October 4, 1999, as clarified by
letters dated August 8, 2001, and July 8, 2003 (as so clarified, the
“Agreement”). The items set forth in this letter were approved by the Human
Resources Committee of the Company on February 4, 2004. Capitalized terms used
in this letter have the meaning provided in the Agreement.

 

1. Retirement Benefits. You are entitled to the greater of the retirement
benefits provided under the Agreement, as amended from time to time, or the
retirement benefits that would otherwise be available to you under the terms of
the Supplemental Executive Retirement Plan of the Company, as amended from time
to time.

 

2. Severance Benefits. If the Agreement, as amended from time to time, is
terminated by the Company other than for Cause or by you for Good Reason during
the Employment Period, and if such termination occurs during an Employment
Period under any other Employment Agreement with another executive of the
Company (commonly referred to as “Executive Severance Agreements”), then you
will be entitled to the more favorable of the severance benefits provided under
the Agreement or the severance benefits provided under the Executive Severance
Agreements as the same may be amended from time to time.

 

3. Good Reason. The definition of Good Reason in Section 4(c) of the Agreement
is amended by adding the following sentence at the end of that Section: “For
purposes of this Agreement, “Good Reason” shall also include reduction in the
amount of coverage provided by the Company’s officer and director liability
insurance, or a change in the terms and conditions of such insurance where such
change is a potential material detriment, or the failure by the Company to
indemnify the Executive to the maximum extent permitted by law (including but
not limited to failure to advance or pay litigation expenses).”



--------------------------------------------------------------------------------

C. Dowd Ritter

April 23, 2004

Page 2

 

4. Continuation of Officer and Director Liability Insurance. The Agreement is
amended by deleting the word “and” at end of Section 5(a)(v) and inserting
immediately thereafter a new subsection as follows:

 

(vi) The Company shall continue officer and director liability insurance under
substantially the same terms and conditions as are in effect immediately prior
to termination at no cost to the Executive until the statute of limitations
expires on claims arising prior to termination of the Agreement and shall
continue indemnification and advancement of litigation expenses to the maximum
extent and for the maximum period permitted by law; and

 

and by renumbering existing paragraph (vi) to (vii), and renumbering the
paragraph following (iii) to (iv).

 

If the foregoing is also your understanding of the Agreement, please so indicate
by signing in the space provided below and returning one signed copy to me.

 

Sincerely,

/s/    David B. Edmonds        

--------------------------------------------------------------------------------

David B. Edmonds

Senior Executive Vice President

and Human Resources Director

AmSouth Bancorporation

 

Agreed:

/s/    C. Dowd Ritter        

--------------------------------------------------------------------------------

C. Dowd Ritter